Case 3:20-cv-00448-SPM Document 33 Filed 10/09/20 Page 1 of 5 Page ID #154




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JOKARI MILLER,
 CAMERON HILER,
 XAVIER SMITH,
 SAMUEL GARCIA,
 REDALE BANKS,                                    Case No. 20-cv-00448-SPM
 ISRAEL CARO,
 GEOVANIE ORTIZ,
 ANTOINE YOUNGER,
 DONELL SMITH,
 KEITH BASKERVILLE,
 TYWAN STRINGER,
 JASON DANIELS,
 RAHEEN CLAY,
 BYRON JOHNSON,
 TORRENCE JOHNSON,
 R. MITCHELL, and
 FRANCO MORRONE,

                      Plaintiffs,

 v.

 LU WALKER, and
 K. SMOOT,

                      Defendants.

                            MEMORANDUM AND ORDER
MCGLYNN, District Judge:

       Plaintiff Jakari Miller, an inmate of the Illinois Department of Corrections who is currently

incarcerated at Shawnee Correctional Center (“Shawnee”), commenced this action pursuant to 42

U.S.C. § 1983 alleging various constitutional violations that have occurred at Shawnee. On August

13, 2020, the Court granted Plaintiff Miller’s motion to amend the complaint once as a matter of

course pursuant to Federal Rule of Civil Procedure 15(a)(1). (Doc. 12). The Amended Complaint

added the following individuals as Plaintiffs: Cameron Hiler, Xavier Smith, Samuel Garcia,

Redale Banks, Israel Caro, Geovanie Ortiz, Antoine Younger, Donell Smith, Keith Baskerville,
                                       Page 1 of 5
Case 3:20-cv-00448-SPM Document 33 Filed 10/09/20 Page 2 of 5 Page ID #155




Tywan Stringer, Jason Daniels, Raheen Clay, Byron Johnson, Torrence Johnson, R. Mitchell, and

Franco Morrone. (Doc. 13). Plaintiff Miller then filed a second motion requesting the Court to

recruit counsel and informing that Court that additional individuals, who are also inmates

incarcerated at Shawnee, have “signed-on” to this lawsuit. (Doc. 15).

        On August 31, 2020, the Court issued an order advising Plaintiffs of the consequences of

bringing claims jointly in a single lawsuit, including their filing fee obligations, and giving each

Plaintiff an opportunity to withdraw from the case or sever his claims into an individual action by

September 28, 2020. (Doc. 22). Plaintiff Miller, as the lead plaintiff, was not afforded this

opportunity. This matter is now before the Court for case management purposes. The deadline for

Plaintiffs to notify the Court regarding whether they wish to participate in this action has passed

and pending are several motions filed by Plaintiff Miller.

                                    DISMISSAL OF PLAINTIFFS

        The deadline for Plaintiffs to notify the Court whether they wish to continue in this case

has passed and only one plaintiff, Franco Morrone, has notified the Court that he does not wish to

proceed as a plaintiff in this case. (Doc. 24). Additionally, the mail sent to Xavier Smith, Israel

Caro, Antoine Younger, Keith Baskerville, Jason Daniels, Raheen Clay, and Torrence Johnson

was returned to the Court as undeliverable. On September 27, 2020, Plaintiff Miller filed a motion

asking the Court to strike the Amended Complaint naming the additional plaintiffs from the record.

(Doc. 27). He states that he is the only plaintiff proceeding in this matter, and the other inmates

mistakenly thought they were joining a class action and were not aware they would each be

assessed a filing fee.

        Given the information provided by Plaintiff Miller, and as Plaintiffs Hiler, Smith, Garcia,

Banks, Caro, Ortiz, Younger, Smith, Baskerville, Stringer, Daniels, Clay, Johnson, Johnson, and

Mitchell have not submitted a signed copy of the Amended Complaint by the deadline, they are
                                           Page 2 of 5
Case 3:20-cv-00448-SPM Document 33 Filed 10/09/20 Page 3 of 5 Page ID #156




dismissed from this lawsuit. Likewise, as Franco Marrone has notified the Court that he does not

wish to participate in this action, he too shall be dismissed. The Plaintiffs will not incur a filing fee

for this action. (See Doc. 22, p. 6).

                           MOTION TO STRIKE AND APPOINT COUNSEL

        The Motion to Strike the Previous Amended Claim from the Record and for Appointment

of Counsel (Doc. 27) filed by Plaintiff Miller will be denied in part and granted in part. Because

Plaintiff Miller has indicated that the Amended Complaint was filed in error and the additional

Plaintiffs will be dismissed from this action, the Court will strike the Amended Complaint and

conduct a threshold review pursuant to 28 U.S.C. § 195A of the Complaint (Doc. 1) filed on May

14, 2020. See FED. R. CIV. P. 12(f) (a court on its own or on motion may strike a pleading that is

immaterial).

        The requests for court recruited counsel, however, are denied. (Docs. 3, 27). When faced

with a motion for recruitment of counsel the Court applies a two part test: “(1) has the indigent

plaintiff made a reasonable attempt to obtain counsel or been effectively precluded from doing so;

and if so, (2) given the difficulty of the case, does the plaintiff appear competent to litigate it

himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007).

        Plaintiff Miller claims that he has been precluded from attempting to obtain counsel himself

because (1) prison officials are only allowing him to make one phone call per week for ten minutes;

(2) he has been limited on commissary purchases, so that he is unable to purchase pens, paper,

stamps, envelopes, and additional telephone and email credits; (3) his mail is delayed; and (4) he

has been prohibited from attending the law library. (Doc. 3, p. 1; Doc. 27, p. 4). Because Miller

has been restricted in his ability to communicate with those outside of Shawnee by both mail and

telephone calls, it appears that he has been effectively precluded from attempting to obtain counsel,

but the Court still finds that Millar is capable of proceeding pro se at this time. His main
                                             Page 3 of 5
Case 3:20-cv-00448-SPM Document 33 Filed 10/09/20 Page 4 of 5 Page ID #157




impediment to self-representation is that he is not a lawyer and is not trained in the law. Miller’s

limited knowledge of the law is not unique to him as a pro se litigant and does not necessarily

warrant recruitment of counsel. He is a college graduate and has demonstrated an ability to

construct coherent sentences and communicate with the Court. Although he claims that his mail

has been delayed and writing supplies are limited, he has successfully filed a Complaint, Amended

Complaint, Supplemental Complaint, and various motions. He also continues to meet Court

deadlines. Furthermore, the Complaint is still pending awaiting merit review by the Court, and so,

additional legal research is not required at this time. Therefore, the requests for court recruited

counsel will be denied. (Docs. 3, 27). As the case proceeds, the Court will remain open to the

appointment of counsel in the future.

                                    MOTION TO SUPPLEMENT

       Plaintiff has filed a Motion to Supplement the Record pursuant to Federal Rule of Civil

Procedure 15. (Doc. 14). He asks the Court to add to the record an affidavit in which he asserts

that Shawnee is exposing inmates to a harmful chemical, Bisphenol A, by selling a certain type of

cooking pot. Although leave to amend a complaint is usually granted freely at the early pleading

stage, the Court does not allow plaintiffs to add defendants and allegations in a piecemeal fashion.

An amended complaint must include all claims against all defendants and supersedes and replaces

the original complaint, rendering it void. Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632,

638 n. 1 (7th Cir. 2004). Additionally, an amended complaint must stand on its own without

reference to any other document, such as a “supplement.” Accordingly, the Motion to Supplement

(Doc. 14) is denied.

                                           DISPOSITION

       For the reasons set forth above, Plaintiffs Hiler, Smith, Garcia, Banks, Caro, Ortiz,

Younger, Smith, Baskerville, Stringer, Daniels, Clay, Johnson, Johnson, Mitchell, and
                                           Page 4 of 5
Case 3:20-cv-00448-SPM Document 33 Filed 10/09/20 Page 5 of 5 Page ID #158




Morrone are DISMISSED from this action without prejudice and shall not incur a filing fee.

       The Motion to Strike (Doc. 27) is GRANTED in part and DENIED in part. The Clerk

of Court is DIRECTED to STRIKE the Amended Complaint (Doc. 13) from the docket. The

requests for the recruitment of counsel (Docs. 3, 27) are DENIED without prejudice. The Motion

to Supplement (Doc. 14) is also DENIED.

       The Complaint (Doc. 1) is currently awaiting preliminary review pursuant to 28 U.S.C.

1915A. Once this review is complete, Plaintiff Miller will be provided with a copy of the Court’s

screening order.

       IT IS SO ORDERED.

       DATED: October 9, 2020

                                                    _s/ Stephen P. McGlynn _________
                                                    STEPHEN P. MCGLYNN
                                                    United States District Judge




                                         Page 5 of 5
